On January 7, 1947, defendant was tried and convicted in the Dearborn municipal court of drunk driving. Upon conviction, he was sentenced to pay a fine of $100 or serve 30 days in jail. He was also placed on probation for 3 months and his driver's license recommended suspended for 3 months. Defendant paid the fine imposed and on January 14, 1947, filed an appeal to the Wayne circuit court.
On February 26, 1947, the city of Dearborn by its assistant corporation counsel filed a motion to dismiss defendant's appeal for the following reasons:
"1. Because the judgment of conviction of the lower court that defendant pay a fine of $100 or serve 30 days in the Wayne county jail, plus 3 months probation and the recommendation by the court that defendant's license be suspended for a period of 3 months had been satisfied when defendant voluntarily paid said fine and affirmatively accepted the probation.
"2. Because by the voluntary payment of said fine and defendant's affirmative acceptance of probation, there exists nothing to appeal from.
"3. Because further proceedings in this case would be purposeless, there being only a moot question involved." *Page 331 
On June 23, 1947, the trial judge entered an order dismissing defendant's appeal. Leave having been obtained, defendant appealed the cause to the Supreme Court. He urges that a criminal conviction wherein the court orders 90 days probation plus a fine of $100 or in the alternative 30 days of confinement is not a final judgment; and that defendant has a right of appeal during the period of probation.
In People v. Leavitt, 41 Mich. 470, defendant was convicted of having violated a city ordinance. He satisfied the judgment by paying his fine. We there said:
"He voluntarily submitted to the conviction and discharged the entire penalty without the award of process. * * *
"Nothing remained in which the plaintiff could have legal interest or anything which could be affected practically by any judgment on certiorari."
In McCarthy v. Wayne Circuit Judge, 294 Mich. 368, plaintiff McCarthy was sentenced for contempt of court. He served the jail sentence and sought to review the sentence in the Supreme Court. We there said:
"Plaintiff's failure to appeal or even attempt to appeal before the sentence imposed in the contempt proceeding had been fully served produced a situation wherein no legal remedy is available to him. The contempt proceeding which plaintiff seeks to review is wholly moot, and further consideration thereof by this Court should not be indulged."
It is the policy of the law that a sentence must be given in its entirety. See People v. Felker, 61 Mich. 110. A person upon whom a sentence is imposed must accept all of the sentence or appeal in a manner provided by law in such cases. Defendant, by having paid the fine imposed, thereby accepted all of the sentence. In such a situation there is nothing to appeal *Page 332 
from and further proceedings are purposeless and moot. We do not review moot questions.
The order of the trial court dismissing defendant's appeal is affirmed.
BUSHNELL, C.J., and BOYLES, REID, NORTH, DETHMERS, BUTZEL, and CARR, JJ., concurred.